      Case 4:18-cv-01449-MHH-HNJ Document 55 Filed 03/25/21 Page 1 of 1                             FILED
                                                                                           2021 Mar-25 AM 09:05
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

 CHARLA LYNN JOHNSON,                           )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )    Case No. 2:18-cv-01449-MHH-HNJ
                                                )
 SHERIFF TERRY SURLES, et al.,                  )
                                                )
        Defendants.                             )

                              MEMORANDUM OPINION

       The magistrate judge filed a report on March 1, 2021, in which he recommended that the

Court treat the defendants’ special report as a motion for summary judgment and that the Court

grant the motion. (Doc. 53). The magistrate judge also recommended that the Court deny Ms.

Johnson’s motion for summary judgment. The parties were advised of their right to file specific

written objections within 14 days. The Court has not received objections.

       Having reviewed and considered the materials in the court’s electronic record, including

the report and recommendation, the Court adopts the magistrate judge’s report and accepts his

recommendation. Accordingly, the Court grants the defendants’ motion for summary judgment

on Ms. Johnson’s claims. The Court will enter a final judgment resolving Ms. Johnson’s remaining

claims in favor of the defendants.

       DONE and ORDERED this March 24, 2020.


                                         _________________________________
                                         MADELINE HUGHES HAIKALA
                                         UNITED STATES DISTRICT JUDGE
